State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 21, 2016                   106526
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DAVID E. STEDGE,
                    Appellant.
________________________________


Calendar Date:   November 19, 2015

Before:   Peters, P.J., Lahtinen, Garry, Rose and Clark, JJ.

                             __________


     Margaret McCarthy, Ithaca, for appellant.

      Kirk O. Martin, District Attorney, Owego (Cheryl A. Mancini
of counsel), for respondent.

                             __________


Clark, J.

      Appeal from a judgment of the County Court of Tioga County
(Keene, J.), rendered December 9, 2013, convicting defendant upon
his plea of guilty of the crime of failure to register as a sex
offender.

      In 2008, defendant pleaded guilty to the crime of forcible
touching and was required to register under the Sex Offender
Registration Act (see Correction Law art 6-C [hereinafter SORA]).
In September 2013, the Tioga County Sheriff's office filed a
felony complaint against defendant for failure to register as a
sex offender, stemming from allegations that he did not register
his change of address with the Division of Criminal Justice
Services. Defendant subsequently signed a waiver of indictment,
thus consenting to be prosecuted by superior court information.
                                -2-                106526

Thereafter, defendant pleaded guilty to the crime of failure to
register as a sex offender and was sentenced to 10 months in
jail, to be served concurrently with a sentence from Chemung
County arising from the same violation (People v Stedge, ___ AD3d
___ [appeal No. 106588, decided herewith]). Defendant now
appeals and we affirm.

      Under a section entitled "[d]uty to register and verify,"
SORA states that "[a]ny sex offender shall register with the
[D]ivision no later than [10] calendar days after any change of
address" (Correction Law § 168-f [4]). "Any sex offender
required to register or to verify [who fails to do so] in the
manner and within the time periods provided for . . . shall be
guilty of a class E felony" (Correction Law § 168-t). SORA does
not define the word "address" (see Correction Law § 168-a).

      For the first time on appeal, defendant contends that SORA
is unconstitutionally vague with respect to transient or homeless
individuals and, as a result, he was denied due process under NY
Constitution, article I, § 6 and the 14th Amendment of the US
Constitution.1 While defendant's constitutional claim does
indeed survive his guilty plea (see People v Hansen, 95 NY2d 227,
231 n 2 [2000]; People v Lee, 58 NY2d 491, 494 [1983]), because
he did not raise this issue before County Court, it has not been
properly preserved for our review (see People v Snyder, 91 AD3d
1206, 1207 n 2 [2012], lv denied 19 NY3d 968 [2012], cert denied
___ US ___, 133 S Ct 791 [2012]; People v Riddick, 34 AD3d 923,
925 [2006], lv denied 9 NY3d 868 [2007]), and we decline to
exercise our interest of justice jurisdiction (see CPL 470.15 [6]
[a], [b]). In any event, were we to address the merits of
defendant's contentions, we would nonetheless find them to be
without merit.

        Peters, P.J., Lahtinen, Garry and Rose, JJ., concur.




    1
        Defendant contends that he should be regarded as
transient or homeless inasmuch as he resided in a pop-up camp
trailer.
                        -3-                  106526

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court